DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments and remarks filed 10/21/2021, are acknowledged. 

Response to Arguments
Applicant’s remarks regarding drawing objections, have been fully considered and are persuasive, therefore, examiner’s objections to the drawings have been withdrawn in view of the amendments. 
Applicant’s remarks regarding claim interpretation under 35 USC 112(f), have been fully considered and are persuasive, therefore, the claims are no longer seen to invoke 35 USC 112(f) and the claim interpretations have been withdrawn in view of the claim amendments. 
Applicant’s remarks regarding claim rejections under 35 USC 112(a) and 112(b), have been fully considered and are persuasive, therefore, claim rejections under 35 USC 112(a) and 112(b) are withdrawn in view of the amendments. 
Applicants remarks regarding claim rejections under 35 USC 103, have been fully considered, however, are not persuasive. 
Applicant argues on p. 10-11, that fails to teach determining the measurement method based on a plurality of pieces of received coordinate information that is an input of a movement of the finger of an operator. Examiner points to Roh (Col. 14, lines 25-30, “When a user input of dragging across a plurality of consecutive coordinates is received, a method of generating an open curve by connecting the selected coordinates which is previously set and corresponds to the user input of dragging may be implemented.”) and (Col. 7 line 65 – Col. 8 line 6, “each of specific measurement tools may have a predetermined shape for a region of interest, corresponding to the measurement tool. Therefore, a predetermined shape of a region of interest may be generated corresponding to a measurement tool based on a coordinate selected by a user input such that a specific measurement tool is selected. Therefore, a selected coordinate may also be a condition for determining a measurement tool, in addition to a type and sequence of a user input.” Wherein the control unit 1300 is a processor that receives the corresponding measurement tool from memory 400). 
As shown above, Roh teaches the user input of a movement of a finger (dragging finger across a plurality of consecutive coordinates on a touch screen) and determining a measurement tool/algorithm based on user input. 
Therefore, for the reasons mentioned above, examiner respectfully disagrees. 
Applicant argues on p. 11 that the dependent claims are patentable due to the deficiencies of the claims on which they depend. Examiner respectfully disagrees for the reasons stated above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Roh (US 10,426,438), in view of Otake (JP 6055565).


With respect to claim 1, Roh teaches in at least Figs. 13 and 18 an acoustic wave measurement apparatus, comprising: an image display (2, 1100) that displays an acoustic wave image (Col. 2, lines 40-41, “a display unit that displays an ultrasound image on a screen”); 
a processor configured to:
receive designation of a measurement target (Col. 5, lines 18-20, “The oval measurement interface 3 may be a user interface configured to set an oval region on the ultrasound image displayed”; (Col. 24, lines 25-27, “the control unit 1300 may generally control the display unit 1100 and the user input unit 1200.” Wherein the control unit is seen as receiving a designation of the measurement target from the oval measurement interface 3 based on a user input, and wherein the control unit 1300 is seen as the measurement target designation receiving unit); 
receive designation of a position of a measurement target on the acoustic wave image displayed on the image display unit (Col. 6, lines 30-36, “The user may select at least one position on the ultrasound image in consideration of the image representing the position of the input device, which is displayed on the screen. As the user selects at least one position on the ultrasound image displayed on the screen of the ultrasound apparatus 1000, the ultrasound apparatus 1000 may determine a coordinate corresponding to the selected position.” Wherein the control unit 1300 generally controls the display unit 1100 and the user input unit 1200, thus, the control unit 1300 is seen as a position designation receiving unit); 
receive measurement method information indicating a measurement method (Col. 11, lines 43-49, “The ultrasound apparatus 1000 may select a method of measuring information of interest corresponding to the determined measurement tool from the memory. The ultrasound apparatus may measure information of interest from the region of interest on the ultrasound image, determined in operation S340 based on the selected method of measuring information of interest.” Wherein the control unit 1300 is seen as the measurement method information receiving unit that receives measurement method information from the memory 400 based on the selected region of interest); 
detect the measurement target based on the position and performs measurement for the detected measurement target and the measurement method information (Col. 7 line 65 – Col. 8 line 6, “each of specific measurement tools may have a predetermined shape for a region of interest, corresponding to the measurement tool. Therefore, a predetermined shape of a region of interest may be generated corresponding to a measurement tool based on a coordinate selected by a user input such that a specific measurement tool is selected. Therefore, a selected coordinate may also be a condition for determining a measurement tool, in addition to a type and sequence of a user input.” Wherein the control unit 1300 is seen as the measurement unit that receives the corresponding measurement tool from memory 400), 
wherein the processor is further configured to receive input of movement of a finger of an operator as a plurality of pieces of coordinate information (Col. 5, lines 36-40, “Referring to FIG. 1B, when the user selects the coordinates for setting the region of interest, the ultrasound apparatus 1000 according to the exemplary embodiment may measure information of interest which the user desires to be measured based on the selected coordinates.” Wherein the control unit 1300 controls the user interface, thus, control unit 1300 is seen as the measurement information receiving unit; (Col. 14, lines 25-30, “When a user input of dragging across a plurality of consecutive coordinates is received, a method of generating an open curve by connecting the selected coordinates which is previously set and corresponds to the user input of dragging may be implemented.”) and determines the measurement method desired by the operator based on the plurality of pieces of received coordinate information (Abstract, “displaying an ultrasound image on a screen; receiving a first user input of selecting at least one coordinate on the ultrasound image; determining a first measurement tool corresponding to the first user input based on a type of the first user input; and acquiring measurement information on the Wherein the measurement tool is determined based on the user input corresponding to at least one coordinate selected on the displayed ultrasound image)
However, Roh does not teach set a detection measurement algorithm based on the measurement target and the measurement method information and the detection measurement algorithm and perform measurement for the detected measurement target.  
In the similar field of ultrasound diagnostic apparatuses, Otake teaches set a detection measurement algorithm based on the measurement target (Claim 1, “a measurement unit for performing measurement according to the type of the section related to the measurement target portion.”) and the measurement method information and the detection measurement algorithm and perform measurement for the detected measurement target (Para [0005], “In measurement of a heart by ultrasonic waves, a number of procedures such as selection of a type of measurement (analysis), selection of a measurement section, selection of a measurement site, and contour setting of a measurement site are required” Wherein the target for measurement is selected for measurement analysis; (Para [0015], “the ultrasonic diagnostic apparatus further includes a selection unit for selecting a plurality of frames to be measured from a plurality of frames constituting the moving image based on preset data specifying a measurement range in the time axis direction” Wherein the selection unit 30 is seen as the measurement target designation receiving unit; (Para [0011], “the measurement unit configured as described above performs measurement according to the type of the cross section related to the measurement target portion” wherein the measurement unit 46 is seen as the measurement method information receiving unit; (Para [0062], “in the full-automatic setting, the tracking point setting unit 44 executes a tracing process for setting a plurality of tracking points using an algorithm selected according to the type of the section of the heart represented by the moving image to be measured and the measurement target portion in the cross section.” Wherein the tracking point setting unit 44 is seen as the detection measurement algorithm setting unit, and wherein the algorithm is seen as been set based on the measurement target designation and the measurement method as received from the measurement unit 46 and the selection unit 30).
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Roh with a tracking point setting unit 44 for executing a tracking process through a selected algorithm according to the type of section of a heart represented in a moving image, a measurement unit 46 configured to perform measurements according to the type of selected region, and a selection unit 30 for selecting the region to be measured as taught by Otake. 
The motivation being (Para [0005], “To leave a user to perform complicated operations related to measurement increases the burden on the user, and also there is a concern that reproducibility of measurement based on variations in determination according to the skill and experience value of the user and decrease in objective performance may be reduced.”)
	 
With respect to claim 2, Roh teaches in at least Figs. 13 and 18 the acoustic wave measurement apparatus according to claim 1, wherein reception of designation of the position (Col. 6, lines 30-36, “The user may select at least one position on the ultrasound image in consideration of the image representing the position of the input device, which is displayed on the screen. As the user selects at least one position on the ultrasound image displayed on the screen of the ultrasound apparatus 1000, the ultrasound apparatus 1000 may determine a coordinate corresponding to the selected position.” Wherein the control unit 1300 generally controls the display unit 1100 and the user input unit 1200, thus, the control unit 1300 is seen as a position designation receiving unit) and reception of the measurement method information (Col. 5, lines 36-40, “Referring to FIG. 1B, when the user selects the coordinates for setting the region of interest, the ultrasound apparatus 1000 according to the exemplary embodiment Wherein the control unit 1300 controls the user interface, thus, control unit 1300 is seen as the measurement information receiving unit) are separate (Wherein the designation of a position is received by the user, and wherein the reception of the measurement method is from the control unit 1300, thus, this is seen as different instances of reception.

With respect to claim 3, Roh teaches in at least Figs. 13 and 18. the acoustic wave measurement apparatus according to claim 1, wherein reception of designation of the position (Col. 6, lines 30-36, “The user may select at least one position on the ultrasound image in consideration of the image representing the position of the input device, which is displayed on the screen. As the user selects at least one position on the ultrasound image displayed on the screen of the ultrasound apparatus 1000, the ultrasound apparatus 1000 may determine a coordinate corresponding to the selected position.” Wherein the control unit 1300 generally controls the display unit 1100 and the user input unit 1200, thus, the control unit 1300 is seen as a position designation receiving unit) and reception of the measurement method information (Col. 5, lines 36-40, “Referring to FIG. 1B, when the user selects the coordinates for setting the region of interest, the ultrasound apparatus 1000 according to the exemplary embodiment may measure information of interest which the user desires to be measured based on the selected coordinates.” Wherein the control unit 1300 controls the user interface, thus, control unit 1300 is seen as the measurement information receiving unit) are integrated (Wherein although the reception of the position designation is separate from the reception of the measurement method information, since the measurement method information is based on the user selection of a measurement position, both are seen as being integrated)

the acoustic wave measurement apparatus according to claims 1, 2, and 3, wherein the processor is configured to determine a position of a detection range (Col. 14, lines 38-41, “In operation S650, the ultrasound apparatus 1000 may determine one measurement tool from among at least one measurement tool candidate, based on information on intersection points between the plurality of displayed lines.”) in which the detection is performed based on the position (Col. 14, lines 49-59, “the relationship of the plurality between lines which is set to correspond to a measurement tool for measuring an angle may be a relationship where one intersection point exists between two line segments, and an angle formed by the two line segments is equal to or smaller than a preset angle. For example, the relationship between the plurality of lines which is set to correspond to a measurement tool for measuring an oval may be a relationship where one intersection point exists between two line segments, and an angle formed by the two line segments is equal to or greater than a preset angle” Wherein the determination of intersection points between two line segments being equal or greater than a preset angle is seen as determining the position of a detection range)

With respect to claims 7-9, Roh teaches in at least Fig. 2,the acoustic wave measurement apparatus according to claims 1-3, wherein the processor is configured to determine a measurement position where the measurement is performed based on the position (Col. 6, lines 30-36, “The user may select at least one position on the ultrasound image in consideration of the image representing the position of the input device, which is displayed on the screen. As the user selects at least one position on the ultrasound image displayed on the screen of the ultrasound apparatus 1000, the ultrasound apparatus 1000 may determine a coordinate corresponding to the selected position.” Wherein the control unit 1300 generally controls the display unit 1100 and the user input unit 1200, thus, the control unit 1300 is seen as a position designation receiving unit; (Col. 7 line 65 – Col. 8 line 6, “each of specific Wherein the control unit 1300 is seen as the measurement unit that receives the corresponding measurement tool from memory 400, based on the coordinates corresponding to the selected position)

With respect to claims 10-12, Roh teaches in at least Figs. 13 and 18, the acoustic wave measurement apparatus according to claims 1, 2, and 3, wherein, in a case where there is only one measurement method capable of measuring the measurement target, and the processor is configured to neglect the measurement method information and set the detection measurement algorithm based on the measurement method capable of measuring the measurement target (Col. 10, lines 4-9, “For example, the ultrasound apparatus 1000 may receive a user input of cancelling the previous user input of selecting the coordinate on the ultrasound image. A user input pattern for cancelling a previous user input of selecting a coordinate on the ultrasound image may be previously set in the ultrasound apparatus 1000”; (Col. 10, lines 24-37, “The ultrasound apparatus 1000 may further receive a second user input and switch from using the first measurement tool to using a second measurement tool based on the received second user input and the first user input. In this case, the ultrasound apparatus 1000 may receive a user input of cancelling the previous user input of selecting the coordinate on the ultrasound image. When the user input of cancelling the previous user input of selecting the coordinate on the ultrasound image is received, the ultrasound apparatus 1000 may cancel the second user input that is a most recently received input. In addition, the ultrasound apparatus 1000 may cancel the determination of the second measurement tool and switch from using the second measurement tool to Wherein the cancellation of a first measurement tool based on a second or third user input is seen as neglecting the measurement method information and setting a detection algorithm based on a method capable of measuring the measurement target)

With respect to claims 13-14, Roh teaches in at least Figs. 13 and 18, the acoustic wave measurement apparatus according to claim 1, wherein the processor is further configured to:
in a case where there is only one measurement method capable of measuring the measurement target, provide notification of information indicating the measurement method capable of measuring the measurement target (Col. 19, lines 12-14, “In operation S1150, the ultrasound apparatus may display an image showing the determined measurement tool on the screen of the ultrasound apparatus 1000.” Wherein the displaying of the measurement tool is seen as a notification of information indicating the measurement method capable of measuring the measurement target)

With respect to claims 15, Roh teaches in at least Figs. 13 and 18, the acoustic wave measurement apparatus according to claim 1, wherein the processor is further configured to:
 give a warning in a case where a detection measurement algorithm based on the measurement method information is not able to be set (Col. 9, lines 50-56, “When the measuring value is deviated from the appropriate range, the measurement managing processor 8 allows the measured value to be message-displayed, together with its appropriate range, on the pop-up window shown in FIGS. 11 and 12 and, in order to resume the measuring operation on the measured item involved, starts an application program automatically (S15).” Wherein the pop-up windows shown in Figs. 11 and 12 are warnings in the case where a measurement method is not able to be determined from the ultrasound image, and wherein the control unit 44 is in control of the display, thus, it is seen as the warning notification unit)

With respect to claim 16, Roh teaches in at least Figs. 13 and 18, the acoustic wave measurement apparatus according to claim 1,
However, Roh does not teach set conditions, under which the detection for the measurement target is performed, based on at least one of the position or the measurement target (Col. 7, lines 53-55, “the ultrasound apparatus 1000 may determine a measurement tool for measuring a ratio of velocities corresponding to the selected coordinates on the object”; (Col. 8, lines 4-6, “a selected coordinate may also be a condition for determining a measurement tool, in addition to a type and sequence of a user input”; (Col. 8, lines 14-18, “That is, a condition which a selected coordinate is required to satisfy may be further set corresponding to a measurement tool in the ultrasound apparatus 1000, in addition to the preset user input pattern information”; (Col. 8, lines 48-56, “The ultrasound apparatus may determine whether the plurality of generated lines satisfy an intersection-point condition of the at least one selected measurement tool candidate. When there is an intersection-point condition which the plurality of generated lines satisfy among intersection-point conditions of the at least one measurement tool candidate, the ultrasound apparatus 1000 may determine a measurement tool that satisfies the intersection-point condition as a measurement tool”; (Col. 17, lines 15-20, “The measurement tool for measuring the closed curve may further include a condition where a distance between both endpoints of the open curve is equal to or smaller than a predetermined distance, in addition to the preset input pattern”; (Col. 18, lines 12-15, “A condition that there are two intersection points between the closed curve and the line segment generated by the two click inputs may be previously set corresponding to the measurement tool for measuring a volume.” Wherein the control unit 44 is seen as the detection condition setting unit) 
wherein the processor is configured to perform detection based on the conditions that are set (Wherein the control unit 44 is performing detection based on the conditions set by control unit 44 and the preset user inputs within memory 400, and wherein the control unit 44 is a processor)

With respect to claim 17, Roh teach in at least Figs. 13 and 18, the acoustic wave measurement apparatus according to claim 16, wherein the processor is configured to set at least one of a shape of a detection range, a size of the detection range, a detection accuracy, or a detection order as conditions for performing the detection (Col. 7, lines 53-55, “the ultrasound apparatus 1000 may determine a measurement tool for measuring a ratio of velocities corresponding to the selected coordinates on the object”; (Col. 8, lines 4-6, “a selected coordinate may also be a condition for determining a measurement tool, in addition to a type and sequence of a user input”; (Col. 8, lines 14-18, “That is, a condition which a selected coordinate is required to satisfy may be further set corresponding to a measurement tool in the ultrasound apparatus 1000, in addition to the preset user input pattern information”; (Col. 8, lines 48-56, “The ultrasound apparatus may determine whether the plurality of generated lines satisfy an intersection-point condition of the at least one selected measurement tool candidate. When there is an intersection-point condition which the plurality of generated lines satisfy among intersection-point conditions of the at least one measurement tool candidate, the ultrasound apparatus 1000 may determine a measurement tool that satisfies the intersection-point condition as a measurement tool”; (Col. 17, lines 15-20, “The measurement tool for measuring the closed curve may further include a condition where a distance between both endpoints of the open curve is equal to or smaller than a predetermined distance, in addition to the preset input pattern”; (Col. 18, lines 12-15, “A condition that there are two intersection points between the closed curve and the line segment generated by the two click inputs may be previously set corresponding to the measurement tool for Wherein the control unit 44 is seen as the detection condition setting unit, and wherein the control unit 44 is seen to set conditions for a shape or angle of a detection range). 

With respect to claim 18, Roh teach in at least Figs. 13 and 18, The acoustic wave measurement apparatus according to claim 1, wherein the acoustic wave image is an ultrasound image (Abstract, “Provided is a method of measuring an ultrasound image in an ultrasound apparatus.”)

With respect to claim 20, Roh teach in at least Figs. 13 and 18, An operation method of an acoustic wave measurement apparatus comprising an image display (2, 1100), and a processor, the method comprising: 
causing the image display to display an acoustic wave image (Col. 2, lines 40-41, “a display unit that displays an ultrasound image on a screen”); 
causing the processor: 
to receive designation of a measurement target (Col. 5, lines 18-20, “The oval measurement interface 3 may be a user interface configured to set an oval region on the ultrasound image displayed”; (Col. 24, lines 25-27, “the control unit 1300 may generally control the display unit 1100 and the user input unit 1200.” Wherein the control unit is seen as receiving a designation of the measurement target from the oval measurement interface 3 based on a user input, and wherein the control unit 1300 is seen as the measurement target designation receiving unit); 
to receive designation of a position of a measurement target on the acoustic wave image displayed on the image display (Col. 6, lines 30-36, “The user may select at least one position on the ultrasound image in consideration of the image representing the position of the input device, which is displayed on the screen. As the user selects at least one position on the ultrasound image displayed on the screen of the ultrasound apparatus 1000, the ultrasound apparatus 1000 may determine a Wherein the control unit 1300 generally controls the display unit 1100 and the user input unit 1200, thus, the control unit 1300 is seen as a position designation receiving unit); 
to receive measurement method information indicating a measurement method (Col. 11, lines 43-49, “The ultrasound apparatus 1000 may select a method of measuring information of interest corresponding to the determined measurement tool from the memory. The ultrasound apparatus may measure information of interest from the region of interest on the ultrasound image, determined in operation S340 based on the selected method of measuring information of interest.” Wherein the control unit 1300 is seen as the measurement method information receiving unit that receives measurement method information from the memory 400 based on the selected region of interest);
wherein the processor receives input of movement of a finger of an operator as a plurality of pieces of coordinate information (Col. 5, lines 36-40, “Referring to FIG. 1B, when the user selects the coordinates for setting the region of interest, the ultrasound apparatus 1000 according to the exemplary embodiment may measure information of interest which the user desires to be measured based on the selected coordinates.” Wherein the control unit 1300 controls the user interface, thus, control unit 1300 is seen as the measurement information receiving unit; (Col. 14, lines 25-30, “When a user input of dragging across a plurality of consecutive coordinates is received, a method of generating an open curve by connecting the selected coordinates which is previously set and corresponds to the user input of dragging may be implemented.”) and determines the measurement method desired by the operator based on the plurality of pieces of received coordinate information (Abstract, “displaying an ultrasound image on a screen; receiving a first user input of selecting at least one coordinate on the ultrasound image; determining a first measurement tool corresponding to the first user input based on a type of the first user input; and acquiring measurement information on the ultrasound image by using the Wherein the measurement tool is determined based on the user input corresponding to at least one coordinate selected on the displayed ultrasound image)
However, Roh does not teach to set a detection measurement algorithm based on the measurement target and the measurement method information; and 
the detection measurement algorithm and perform measurement for the detected measurement target.
In the similar field of ultrasound diagnostic apparatuses, Otake teaches set a detection measurement algorithm based on the measurement target (Claim 1, “a measurement unit for performing measurement according to the type of the section related to the measurement target portion.”) and the detection measurement algorithm and perform measurement for the detected measurement target and the measurement method information (Para [0005], “In measurement of a heart by ultrasonic waves, a number of procedures such as selection of a type of measurement (analysis), selection of a measurement section, selection of a measurement site, and contour setting of a measurement site are required” Wherein the target for measurement is selected for measurement analysis; (Para [0015], “the ultrasonic diagnostic apparatus further includes a selection unit for selecting a plurality of frames to be measured from a plurality of frames constituting the moving image based on preset data specifying a measurement range in the time axis direction” Wherein the selection unit 30 is seen as the measurement target designation receiving unit; (Para [0011], “the measurement unit configured as described above performs measurement according to the type of the cross section related to the measurement target portion” wherein the measurement unit 46 is seen as the measurement method information receiving unit; (Para [0062], “in the full-automatic setting, the tracking point setting unit 44 executes a tracing process for setting a plurality of tracking points using an algorithm selected according to the type of the section of the heart represented by the moving image to be measured and the measurement target portion in the cross section.” Wherein the tracking point setting unit 44 is seen as the detection measurement algorithm setting unit, and wherein the algorithm is seen as been set based on the measurement target designation and the measurement method as received from the measurement unit 46 and the selection unit 30)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Roh with a tracking point setting unit 44 for executing a tracking process through a selected algorithm according to the type of section of a heart represented in a moving image, a measurement unit 46 configured to perform measurements according to the type of selected region, and a selection unit 30 for selecting the region to be measured as disclosed by Otake. 
The motivation being (Para [0005], “To leave a user to perform complicated operations related to measurement increases the burden on the user, and also there is a concern that reproducibility of measurement based on variations in determination according to the skill and experience value of the user and decrease in objective performance may be reduced.”)

With respect to claim 21, Roh teaches the acoustic wave measurement apparatus according to claim 1, wherein the processor is configured to determine the measurement method by determining plurality of pieces of coordinate information into at least a point, a straight line, a closed loop, and a curve (Col. 5, lines 36-40, “Referring to FIG. 1B, when the user selects the coordinates for setting the region of interest, the ultrasound apparatus 1000 according to the exemplary embodiment may measure information of interest which the user desires to be measured based on the selected coordinates.” Wherein the control unit 1300 controls the user interface, and wherein the selected coordinates are at least a point; (Abstract, “displaying an ultrasound image on a screen; receiving a first user input of selecting at least one coordinate on the ultrasound image; determining a first measurement tool corresponding to the first user input based on a type of the first user input; and Wherein the measurement tool is determined based on the user input corresponding to at least one coordinate selected on the displayed ultrasound image)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Roh (US 10,426,438), in view of Otake (JP 6055565), as seen in claims 1-18 and 20, and further in view of Kaku (US 2017/0112386).
	

With respect to claim 19, Roh teaches in at least Figs. 13 and 18, The acoustic wave measurement apparatus according to claim 1.
However, Roh does not teach wherein the acoustic wave image is a photoacoustic wave image.
In the similar field of photoacoustic image generation apparatuses and inserts, Kaku teaches wherein the acoustic wave image is a photoacoustic wave image (Para [0040], “embodiments of the present invention will be described in detail with reference to the diagrams. FIG. 1 shows a photoacoustic image generation apparatus according to a first embodiment of the present invention. A photoacoustic image generation apparatus (photoacoustic image diagnostic apparatus) 10.”)
Before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to have modified the system of Roh with the simple substitution of one known technique (ultrasound imaging) with photoacoustic imaging as disclosed in Kaku to obtain the predictable result of a photoacoustically generated image. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN VAL BLINDER whose telephone number is (571)272-7034. The examiner can normally be reached M-F 8:30AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/SEAN V BLINDER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793